Appeal from an award to claimant for disability in the nature of traumatic varicosities of the right knee resulting from a fall downstairs. Appellants object that there *760is no competent medical evidence to support the award. Claimant was employed as a general houseworker. There is medical testimony that the thickening of the synovial membrane caused by the accident has resulted in a chronic condition of synovitis or traumatic arthritis and that claimant has recurring acute attacks thereof; that the condition is permanent. Appellants’ remaining objection is that the award for reduced earnings is improper; that an award, if any, should have been a scheduled award for loss of use of the leg. The evidence shows that she is disabled to the extent that she can do only light work. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.